Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                       No. 04-21-00579-CR

                           EX PARTE Eric Uriel SIFUENTES, et al.

                  From the 63rd Judicial District Court, Kinney County, Texas
                                     Trial Court No. 5135
                         Honorable Roland Andrade, Judge Presiding

  BEFORE JUSTICE WATKINS, JUSTICE RODRIGUEZ, AND JUSTICE VALENZUELA

        In accordance with this court’s opinion of this date, the State of Texas’s motion to dismiss
for lack of jurisdiction is DENIED. However, this appeal is DISMISSED AS MOOT as to all
appellants other than Jhony Alexander Cerrato Perez, Jesus Alejandro Rodriguez Gutierrez,
Michael David Alvarado-Cerrato, and Ever Rolando Galdamez-Milla.

        The trial court’s order denying the joint habeas corpus application of Jhony Alexander
Cerrato Perez, Jesus Alejandro Rodriguez Gutierrez, Michael David Alvarado-Cerrato, and Ever
Rolando Galdamez-Milla is REVERSED, and this case is REMANDED to the trial court to set
bonds in amounts that Jhony Alexander Cerrato Perez, Jesus Alejandro Rodriguez Gutierrez,
Michael David Alvarado-Cerrato, and Ever Rolando Galdamez-Milla can afford. We ORDER the
trial court to set those bonds within one calendar day of the issuance of this opinion, judgment,
and mandate.

       The clerk of this court is ORDERED to issue the mandate immediately.

       SIGNED January 24, 2022.


                                                 _____________________________
                                                 Beth Watkins, Justice